 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00260-NONE-SKO
11
                                   Plaintiff,             STIPULATION AND ORDER
12                                                        CONTINUING STATUS CONFERENCE
                             v.
13                                                        DATE: March 30, 2020
     CESAR PENA,                                          TIME: 1:00p.m.
14                                                        COURT: Hon. Sheila K. Oberto
                                  Defendants.
15

16
                                                 STIPULATION
17

18          By previous order this matter is scheduled for a status conference on March 30, 2020. The

19 United States of America has discovered many hours of audio and video recordings in addition to

20 written reports and defense counsel’s review of the information is continuing. Additionally counsel have

21 only just begun to initiate plea discussions.

22          Because the defense is continuing to review the discovery in this matter, and plea negotiations

23 are expected to continue, the parties, through their respective attorneys, stipulate that the status

24 conference be continued to Monday, May 18, 2020.

25          In particular the parties do agree and stipulate as follows, and request the Court make these

26 findings:
27          1.      Counsel for defendant requires additional time to review the discovery and to

28 conduct research related to the charges;


       STIPULATION AND ORDER CONTINUING                   1
30     STATUS CONFERENCE
 1          2.      The United States does not object to the continuance;

 2          3.      The ends of justice served by continuing the case outweigh the interest of the

 3 public and the defendant in a trial within the original date prescribed by the Speedy Trial Act;

 4          4.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5 et seq., the time period of March 30, 2020, to May 18, 2020, inclusive, is excludable pursuant

 6 to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at

 7 defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

 8 such action outweigh the best interest of the public and the defendant in a speedy trial. These

 9 findings do not preclude a finding that other provisions of the Speedy Trial Act dictate that

10 additional time periods are excludable from the period within which a trial must commence.

11
     DATED: February 24, 2020                      McGREGOR W. SCOTT
12                                                 United States Attorney
13
                                                          s/Jessica Massey
14                                                        JESSICA MASSEY
                                                          Assistant United States Attorney
15

16
     DATED: February 24, 2020
17
                                                   By:    s/ Michael McKneely
18                                                        MICHAEL McKNEELY
                                                          Attorneys for Cesar Pena
19

20
     IT IS SO ORDERED.
21

22 Dated:        February 25, 2020                            /s/   Sheila K. Oberto         .
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      STIPULATION AND ORDER CONTINUING                2
30    STATUS CONFERENCE
